Exhibit 99.6 TITAN TRADING ANALYTICS INC. (the “Corporation”) 2008 NI 51-102 Request Form TO REGISTERED HOLDERS AND BENEFICIAL OWNERS OF SECURITIES National Instrument 51-102 requires that the Corporation send annually to the registered holders and beneficial owners of its securities a request form to allow the securityholders to elect to receive a copy of the Corporation’s financial statements.If you wish to receive the Corporation’s financial statements or other selective securityholder communications, please complete and return this form. Please note that this request form will be mailed each year and both registered and beneficial securityholders must return this form each year to remain on the Corporation’s distribution list. PLEASE RETURN TO: Titan Trading Analytics Inc. c/o CAS Corporate Governance Services Inc. 751, 815 - 8th Ave.
